DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/13/2021 has/have been acknowledged and is/are being considered by the Examiner.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/25/21, with respect to the rejection(s) of claim(s) 1, 3-11 and 14-21 under Gehab in view of Snyder have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Poore in view of Snyder.  It is noted that Poore clearly discloses that the device and .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/20/21; 1/20/21; 2/17/21 has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poore et al. (U.S. Pub. 2014/0277226 hereinafter "Poore") in view of Snyder (U.S. Pub. 2008/0177342).
Regarding claim 1, Poore discloses a wearable automated external defibrillator, comprising: two or more defibrillation modules (e.g. 16, 18) that are wearable on one of a body and a limb of a patient (e.g. see Fig. 1); each defibrillation module having a flexible housing (e.g. ¶¶ 12, 14, 35, 40 and 53), a power source (e.g. ¶72) and energy reservoir (e.g. 32, 38) in the flexible housing (e.g. ¶53-54) and patient interface assemblies (e.g. ¶67) that are wearable on one of a body and a limb of a patient and making contact with a piece of skin of the patient (e.g. see Fig. 1) that is incorporated into the flexible housing of each defibrillation module (e.g. ¶¶53-54), the two or more defibrillation modules generating a multiphasic therapeutic pulse (e.g. ¶34). Poore 
Regarding claim 2, meeting the limitations of claim 1 above, Poore further discloses wherein each defibrillation module is flexible and conformable to a shape of one of the body and the limb of the patient when worn on the one of the body and the limb of the patient (e.g. ¶53).
Regarding claim 3, meeting the limitations of claim 1 above, Poore further discloses wherein each defibrillation module has a portion of an H-bridge circuit (e.g. ¶ 34; “wherein each defibrillation module includes circuitry to cause biphasic wave”). 
Regarding claim 4, meeting the limitations of claim 1 above, Poore further discloses wherein the two or more defibrillation modules each have a portion of an H-bridge circuit so that the portions of the H-bridge circuit form a complete H-bridge circuit 
Regarding claim 5, meeting the limitations of claim 1 above, Poore further discloses wherein the two or more defibrillation modules are electrically interconnected to each other (e.g. 20; Fig. 2). 
Regarding claim 6, meeting the limitations of claim 1 above, Poore further discloses wherein the two or more defibrillation modules are electrically interconnected to each other through an electrical bus (e.g. 20; Fig. 2).
Regarding claim 7, meeting the limitations of claim 1 above, Poore further discloses wherein the two or more defibrillation modules are electrically interconnected to each other through a dynamic switching system (e.g. ¶¶ 54-55).
Regarding claim 8, meeting the limitations of claim 1 above, Poore further discloses wherein the two or more defibrillation modules are electrically interconnected directly to each other (e.g. see Fig. 2).
Regarding claim 9, meeting the limitations of claim 1 above, Poore further discloses wherein each defibrillation module has an energy level for a predetermined number of therapeutic shocks (e.g. ¶ 59; “control unit controls, shocks and energy levels”). 
Regarding claim 10, meeting the limitations of claim 1 above, Poore further discloses wherein each defibrillation module has one of a rechargeable energy source and a replaceable energy source (e.g. ¶¶14, 69). 
Regarding claim 11, meeting the limitations of claim 1 above, Poore further discloses wherein each defibrillation module has a rechargeable energy source and a replaceable energy source (e.g. ¶¶14, 69).  
Regarding claim 12, meeting the limitations of claim 1 above, Poore further discloses wherein each defibrillation module has a waterproof housing (e.g. ¶¶34-35 and 52).
Regarding claim 13, meeting the limitations of claim 1 above, Poore further discloses wherein each patient interface assembly has an adhesive on or around the patient interface assembly to help keep the patient interface assembly in place while being worn housing (e.g. ¶¶34-35 and 52).
Regarding claim 14, meeting the limitations of claim 1 above, Poore further discloses wherein the therapeutic shock is used to treat one of defibrillation, pacing and cardioversion (e.g. ¶ 34). 
Regarding claim 15, meeting the limitations of claim 1 above, Poore further discloses one or more of a sensor, location sensing circuitry, communications circuitry, an additional energy source and data storage (e.g. ¶¶72, 102; Figs. 2, 4 and 9). 
Regarding claim 16, meeting the limitations of claim 1 above, Poore further discloses one or more of an external data storage and a remote processing capability (e.g. 954; ¶¶105-107; see also Fig. 10). 
Regarding claim 18, meeting the limitations of claim 1 above, Poore further discloses wherein each defibrillation module further comprises a housing and at least one energy source, at least one energy reservoir, at least one controller, at least one 
Regarding claim 19, Poore discloses A defibrillation method, comprising: providing two or more defibrillation modules (e.g. 16, 18) that are wearable on one of a body and a limb of a patient (e.g. see Fig. 1) and make contact with a piece of skin of the patient (e.g. see Fig. 1) wherein each defibrillation module has a flexible housing (e.g. ¶¶ 12, 14, 35, 40 and 53), a defibrillation subsystem in the flexible housing and at least one patient interface assembly incorporated into the flexible housing of each defibrillation module (e.g. ¶67); generating, by the two or more defibrillation modules each having a power source (e.g. ¶72) and an energy reservoir in the housing (e.g. 32, 38), a multiphasic therapeutic pulse (e.g. ¶34), and delivering the multiphasic therapeutic pulse to the patient through the patient interface assemblies of the two or more defibrillation module (e.g. ¶34).  Poore discloses the claimed invention but fails to disclose that the multiple phase stimulation includes more than one positive pulse and more than one negative pulse.  However, Snyder discloses that it is well-known in the art to use multiple phase stimulation as taught in Figure 4C; Abstract and Paragraphs 33-34 in order to bring the durations of the phases within the desired range based on patient impedance to increase patient response while minimizing patient discomfort and possible damage.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the multiple phase stimulation as taught by Poore, with a multi-phasic stimulation with multiple positive and negative phases as taught by Snyder, since such a modification would provide the predictable results of 
Regarding claim 20, meeting the limitations of claim 19 above, Poore further discloses wearing each defibrillation module on the one of the body and the limb of the patient (e.g. see Fig. 1). 
Regarding claim 21, meeting the limitations of claim 19 above, Poore further discloses treating one of defibrillation, pacing and cardioversion using the multiphasic therapeutic shock (e.g. ¶ 34).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poore in view of Snyder applied to claims 1-16 and 18-21 above, and further in view of Shuros et al. (U.S. Pat. 2010/0249860 hereinafter “Shuros”).
Regarding claim 17, Poore in view of Snyder discloses the claimed invention except for the use of straps or a harness to help secure the device.  However, Shuros teaches that it is known to use belts/harness as set forth in Paragraph 35 to provide an alternative to adhesive for affixing the device and pressing it against the body surface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the affixation means as taught by Poore in view of Snyder, with straps/harness as taught by Shuros, since such a modification would provide the predictable results of using a known alternative method of straps or a harness for affixing medical stimulators to a body in a way that presses the device against the body for improved contact.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/
Primary Examiner, Art Unit 3762